Case 19-17372-amc         Doc 44
                             Filed 05/25/21 Entered 05/25/21 15:03:05 Desc Main
                            Document      Page 1 of 4
                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

 IN RE:
 FRANCIS J. MCGILL                                       Case No. 19-17372-amc
        Debtor
                                                         Chapter 13
 WELLS FARGO BANK, N.A.
          Movant

 vs.
 FRANCIS J. MCGILL
 JOYCE L MCGILL (NON-FILING CO-DEBTOR)                   11 U.S.C. §362 and §1301
      Respondents

    MOTION FOR RELIEF FROM AUTOMATIC STAY UNDER §362 AND §1301 CO-
      DEBTOR STAY PURSUANT TO BANKRUPTCY PROCEDURE RULE 4001

       Movant, by its attorneys, Brock and Scott PLLC, hereby requests a termination of Automatic

Stay and leave to foreclose on its mortgage on real property owned by FRANK MCGILL, AKA

FRANCIS J. MCGILL and JOYCE L MCGILL (NON-FILING CO-DEBTOR) (the “Debtors”).

       1.      Movant is Wells Fargo Bank, N.A.

       2.      Debtors are the owners of the premises located at 14 Lenape Dr, New Hope,

Pennsylvania 18938 hereinafter known as the mortgaged premises.

       3.      Movant is the holder of a mortgage on the mortgaged premises.

       4.      Debtors’ failure to tender monthly payments in a manner consistent with the terms of the

Mortgage and Note result in a lack of adequate protection.

       5.      The following chart sets forth the number and amount of post- payments due pursuant

to the terms of the Note that have been missed as of May 18, 2021:

 Number of             From                 To               Monthly       Total Amounts
  Missed                                                     Payment          Delinquent
 Payments                                                    Amount
    1           February 28, 2021      February 28,      $150.95 (partial      $150.95
                                          2021            from $585.35)
      1            March 28, 2021     March 28, 2021         $586.35           $586.35
      1            April 28, 2021     April 28, 2021         $587.60           $587.60
                                             Less partial payments (suspense balance): $0.00
                                                                                 Total: $1,324.90
Case 19-17372-amc          Doc 44   Filed 05/25/21 Entered 05/25/21 15:03:05 Desc Main
                                   Document       Page 2 of 4
       6.      The next payment is due on or before May 28, 2021 in the amount of $588.62. Under

the terms of the Note and Mortgage, Debtors have a continuing obligation to remain current post-petition

and failure to do so results in a lack of adequate protection to Movant.

       7.      Movant specifically requests permission from the Honorable Court to communicate with

and Debtors and Debtors’ counsel to the extent necessary to comply with applicable non-bankruptcy

law.

       8.      Movant, it's successors and assignees posit that due to Debtors’ continuing failure to

tender post-petition mortgage payments and the resulting and ever increasing lack of adequate protection

that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its

successors or assignees should be allowed to immediately enforce and implement the Order granting

relief from the automatic stay.

       9.      Movant additionally seeks relief from the co-debtor stay under §1301 (c) (if

applicable) in the instant case, as the continuation of the co-debtor stay causes irreparable harm to the

Movant. Movant may be barred from moving forward with its state court rights under the terms of the

mortgage without relief from the co-debtor stay.

       10.     Movant requests that if relief is granted that Federal Rule of Bankruptcy Procedure

3002.1 be waived.

       WHEREFORE, Movant respectfully requests that this Court enter an Order;

       a.      Modifying the Automatic Stay under Section 362 and Co-Debtor Stay under Section

1301 with respect to 14 Lenape Dr, New Hope, Pennsylvania 18938 (as more fully set forth in the legal

description attached to the Mortgage of record granted against the Premises), as to allow Movant, its

successors and assignees, to proceed with its rights under the terms of said Mortgage; and

       b.      That relief from any Co-Debtor Stay (if applicable) is hereby granted; and

       c.      Movant specifically requests permission from this Honorable Court to communicate

with Debtors and Debtors’ counsel to the extent necessary to comply with applicable non-bankruptcy

law; and
Case 19-17372-amc         Doc 44  Filed 05/25/21 Entered 05/25/21 15:03:05 Desc Main
                                  Document      Page 3 of 4
       d.      Holding that due to Debtors’ continuing failure to tender post-petition mortgage

payments and the resulting and ever-increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay; and

       e.      Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

       f.      Granting any other relief that this Court deems equitable and just.

May 25, 2021

                                              /s/ Matthew Fissel
                                              Matthew Fissel
                                              (Bar No. 314567)
                                              Attorney for Creditor
                                              BROCK & SCOTT, PLLC
                                              302 Fellowship Road, Suite 130
                                              Mount Laurel, NJ 08054
                                              Telephone: 844-856-6646 x4535
                                              Facsimile: 704-369-0760
                                              E-Mail: PABKR@brockandscott.com
Case 19-17372-amc   Doc 44   Filed 05/25/21 Entered 05/25/21 15:03:05   Desc Main
                             Document     Page 4 of 4
